Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The closest prior art of the record, Huddart (5,640,951) in fig 7 discloses a breathing tube (humidifier conduit for respiratory circuit) comprising a first elongate member (portion of tube highlighted above including inner wall (58), connecting wall (61), and outer wall (59) comprising a hollow body (forms a helical cavity (47) spirally wound (helically wound) to form at least in part an elongate tube having a longitudinal axis (col 6, ln 58-col 7, ln 19), a lumen (70) (passage) extending along the longitudinal axis, the wall having an inner portion (58) proximal the lumen and (70) an outer portion (59) facing away from the lumen (70) (col 7, ln 46-62), and a second elongate member (53) (bonding wall) spirally wound and joined between adjacent turns of the first elongate member, the second elongate member (53) forming at least a portion of the lumen of the elongate tube (bottom portion of bonding wall (53) form a part of the lumen (70) (col 6, ln 57-col 7, ln 19); Jassell et al (2008/0251073) in figs 2-4 teaches a ventilation tube with a hollow wall (defines an air-filled chamber) surrounding a lumen (interior of ventilation tube), the hollow wall including an inner portion (22) (inner wall) proximal the lumen and an outer portion (24) (outer wall) facing away from the lumen (para [0049]), and wherein the inner portion (23) of the wall has a smaller thickness than the outer portion (24) of the wall (para [0045]); and Jeong in figs 5-7 teaches a hose including a first discrete elongate member (30) (hard spiral member) comprising a hollow body spirally wound to form at least in part an elongate tube having a longitudinal axis, a lumen extending along the longitudinal axis, and a hollow wall (30) (hard spiral member is hollow) surrounding the lumen, the wall having an inner portion (32a) (base section) (para . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785